Citation Nr: 0305017	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-02 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an effective date earlier than June 5, 1997 
for the grant of service connection for migraine headaches.  

(The issue of entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling, will 
be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from April 1979 to August 1983.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  The RO granted an 
increased rating, from 10 to 30 percent, for the veteran's 
service connected migraine headache disability, and assigned 
an effective date of April 27, 1998.  In a Statement of the 
Case issued in April 2002, the RO awarded an effective date 
of June 5, 1997 for the grant of service connection for 
headaches.  

During the course of this appeal, the veteran's 
representative, AMVETS, withdrew its representation of her in 
this matter.  In July 2002, she appointed DAV as her 
representative, without limited consent.  

In November 2002, the veteran testified in Washington, D.C. 
at a hearing before the undersigned, who is the Veteran's Law 
Judge making this decision and who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e) (West Supp. 2002).  The veteran also appeared 
for a personal hearing before a Decision Review Officer at 
the RO in August 2001.  Both transcripts of the hearings are 
of record.

In January 2003, the Board received medical evidence from the 
veteran for the records.  Such evidence has been associated 
with the claims folder and reviewed in considered in 
conjunction with this appeal.  

In April 2002, during the course of this appeal, service 
connection was granted for bronchitis/chronic cough due to 
small airway disease.  A 30 percent rating was assigned 
effective May 1999.  Whereas the veteran has not appealed 
from the disability evaluation, there is no matter regarding 
bronchitis now before the Board.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The Board is undertaking additional development on the claim 
of entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

On June 5, 1997, the veteran submitted a letter to the RO, 
wherein she filed a claim for service connection for migraine 
headaches.  


CONCLUSION OF LAW

The criteria for an effective date, prior to June 5, 1997, 
for the grant of service connection for migraine headaches 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records reflects that the 
veteran had headaches in service.  

The veteran filed an original claim for disability in 
September 1983, and indicated on her Application for 
Compensation or Pension (VA Form 21-526) that her claims were 
for right leg injury, stomach problems, and a scar.  She did 
not claim disability for headaches.  

On VA examination in October 1983, the veteran provided an 
extensive narrative history regarding her claimed 
disabilities since service discharge.  She was evaluated in 
light of those complaints, and there were no complaints of, 
symptoms noted, or diagnoses referable to headaches.  The 
diagnoses were status post ankle sprain, and status post 
exploratory surgery for appendicitis with clinical evidence 
of irritable bowel and constipation.  

In September 1984, the RO requested that the veteran inform 
VA of any recent treatment for her disabilities.  

In September 1984, the veteran typed a detailed one page 
letter concerning the RO's request for identifying sources of 
medical treatment.  Therein, she indicated that she had been 
treated for an appendectomy and ankle sprain.  

In October 1984, the veteran wrote a detailed letter 
identifying further places where she had been treated from 
September 1983 to July 1984.  Pertinent to this claim is that 
she listed treatment by Dr. CW in July 1984.  She provided 
the RO with medical release forms to obtain all of the 
indicated records.  

One of the indicated records included a letter from Dr. CW to 
VA, dated in January 1985.  Therein, Dr. CW stated:

I evaluated (the veteran) on 7/13/84 for her initial 
prenatal evaluation.  She presented to my office again 
on 8/1/84 for evaluation of headaches.  She failed to 
return to my office for follow-up of her headaches and 
also failed to return for prenatal care.  I am unaware 
of her medical status at this time.  

Succinctly, thereafter, procedural history reveals that 
service connection was established for the veteran's stomach 
disorders and residuals of an appendectomy; reduction and 
restoration of the assigned evaluations were made; and 
appeals were perfected before the Board in 1994 and 1996.  

Also during this time period, the veteran underwent several 
VA examinations in conjunction with her various claims, 
including in September 1985, October 1988, April 1989, and 
May 1991, and there was no mention or diagnosis referable to 
headaches during examination.  

In a letter received at VA on June 5, 1997, filed as a notice 
of disagreement with a claim for service connection for 
mitral valve prolapse, the veteran pointed out that in 
service she had chest pain and tightness and problems with 
migraine headaches.  She pointed out that these conditions 
were noted in her service medical records.  

On April 27, 1998, the veteran submitted an Appeal to the 
Board of Veterans' Appeals (VA Form 9), regarding another 
issue, and she stated that certain issues, including that for 
migraine headaches, had been omitted in the RO's adjudication 
of her claims.  

In December 1998, the veteran wrote a letter to the Director 
of the RO, and indicated that some of her claims had been 
overlooked and omitted from the rating decision, including a 
claim for migraine headaches.  

In February 1999, the Director of the RO wrote a 2 page 
letter to the veteran in response to her allegations.  
Therein, the Director recited the procedural history 
regarding all of the claims the veteran had brought before 
the RO, thus far.  Pertinent to this claim, is that the 
Director stated that the first indication VA had that she was 
claiming service connection for migraine headaches was when 
she stated that issue on VA Form 9 on April 27, 1998.  The 
veteran was encouraged to send in medical records in support 
of the claim.  

In July 1999 the RO granted service connection for vascular 
headaches, as being directly related to military service.  A 
10 percent disability rating was assigned, and an effective 
date of April 27, 1998 was given.  The veteran was notified 
of the decision in July 1999.  

In November 1999 the RO granted entitlement to an increased 
evaluation, from 10 to 30 percent, effective April 27, 1998, 
for "migraine headaches."  

In February 2000, the veteran filed a notice of disagreement 
regarding the effective date of the award of service 
connection for her headache disability.  

In an undated letter, associated with a facsimile receipt 
dated April 2000, the veteran purportedly wrote a letter to 
the Board indicating disagreement with the percentage ratings 
assigned for chronic abdominal pain and hemorrhoids, 
respectively.  She mentioned that she had migraine headaches, 
among several other symptoms, associated with exploratory 
surgery she had in 1979.  Again, this letter was received for 
the file on April 17, 2000.  

An appeal on a different issue came before the Board in May 
2000. 

In August 2001, the veteran testified at a personal hearing 
before the RO.  In summary, she contended that she had filed 
a claim for migraine headaches in the mid 1980's, and that 
her claim had remained open and unadjudicated since that 
time.  


She believed that the effective date for service connection 
for migraine headaches should be in 1985.  She contended that 
the letter from Dr. CW, dated January 16, 1985 constituted a 
claim for service connection.  

She argued that she had submitted a letter to the Board prior 
to the Board's first decision in her case (in 1994 or 1995), 
and that letter should also be considered a date of claim for 
service connected headaches.  

In April 2002, the RO issued a Statement of the Case (SOC) 
regarding the effective date for the grant of service 
connection for migraine headaches.  Entitlement was 
established fro an earlier effective date for service 
connection for migraine headaches, from June 5, 1997; but not 
from 1985.  

It was noted that the RO contacted a Board official for 
further inquiry, and that the Board was unable to locate any 
additional records for the veteran.  It was noted that the RO 
contacted the veteran's former representative about 
additional evidence they may have regarding the veteran, and 
the RO received no reply.  

In November 2002, the veteran testified at a personal hearing 
before the undersigned.  The veteran reiterated her 
contentions as recited in her testimony in August 2001.  

She said that it was her intension to claim service 
connection for headaches back in 1985 when she filled out the 
release of information form allowing Dr. CW to send her 
medical records to VA.  

In December 2002, a friend and relatives submitted lay 
statements to the effect that the veteran had had migraine 
headaches since her military service.  


Criteria

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of  receipt of claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2002).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2002).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2002).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis
A Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000),  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the  
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096,  2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and  
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (now codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  The RO sent the veteran letters to this effect in 
August 2001 and in September 2001.  The September 2001 letter 
was detailed and specifically notified the appellant of the 
VCAA.  The RO, through its issuance of its rating decisions, 
statement of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate her claim.  That is, she was 
provided with notice of the regulations pertaining to the 
disabilities at issue, a rationale of the denial, and she was 
notified of her appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(now codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including service medical, post-service private 
and VA treatment records, hearing testimony, as well as many 
VA examination reports.  

As indicated in internal electronic mail messages following 
the veteran's personal hearing in August 2001, the RO 
contacted the Board and the veteran's former representative 
to inquire about records she says may exist and are not in 
her file.  The Board's official searched for any indicated 
records and found none.  The former representative did not 
respond.  In this regard, the claims file contains a letter 
from the veteran to the Board, as identified by the veteran, 
and that letter was faxed in April 2001, while the veteran's 
claims folder was at the Board on appeal for another issue.  

It is not apparent to the Board that any identified records 
are missing in this claims folder; especially as it relates 
to this issue of earlier effective date.  The veteran's basic 
contention is that an effective date is warranted back to 
1985 based upon a private treatment record of that date.  
That private record was included in the claims folder in 
1985.  

Nonetheless, the evidence of record provides a complete basis 
for addressing the merits of the veteran's claim as cited 
above at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West  Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August  29, 
2001) (codified at 38 C.F.R. § 3.159).

The Board notes that the VCAA made no change in the statutory 
or regulatory criteria that govern assignment of effective 
dates.  As the Board indicated above, the veteran was kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure.  The RO has accordingly satisfied 
the duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Given the nature of the earlier effective date claim, 
development for a VA examination is unnecessary.  That is, a 
VA examination to establish the current level of severity or 
for a nexus opinion is not needed because the current issue, 
entitlement to an earlier effective date for a grant of 
service connection, does not concern such matters.  38 
U.S.C.A. § 5103A(a)(2) (West Supp. 2002).

The Board finds no prejudice to the veteran in proceeding 
with this case at this time, because the procedural actions 
of the RO are in essential agreement with and adhere to the 
mandates of the VCAA with respect to the duty to notify and 
the duty to assist the veteran in the development of her 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

In Bernard, the CAVC has held that, before the Board  
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence  
or argument, an opportunity to submit such evidence or  
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that she is 
not prejudiced by its consideration in the first instance of 
her claim pursuant to this new law.  As set forth above, the 
RO has already met all obligations to the veteran under this 
new  law.

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of her claim.  See Bernard, 
supra.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540,  
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Having determined that the duty to assist has been  
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.


Earlier Effective Date

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that there is no legal basis for an 
effective date earlier than June 5, 1997, for the grant of 
service connection for migraine headaches.  

A review of the record shows that the veteran's original 
claim in September 1983 was referable only to the right leg, 
a scar and stomach problems.  On her medical release form 
authorizing Dr. CW to release information to VA, the veteran 
did not specify headaches.  Dr. CW mentions that he treated 
her for one prenatal evaluation and for headaches.  However, 
there is no mention of headaches on the veteran's 1983 claim 
for compensation, or upon concurrent or subsequent VA 
examinations in October 1983, September 1985, October 1988, 
April 1989, and May 1991.  The record clearly shows that her 
focus during those years was upon getting compensation for 
her stomach problems and residuals of an appendectomy.  

That is, from 1983 to May 2000, the veteran initiated claims 
for increased ratings, and service connection for other 
ailments, and she perfected appeals to the Board on other 
matters; but she did not mention anything about a claim for 
headaches until June of 1997.  It appears as though she wrote 
a letter and faxed it directly to the Board in April 2000, 
expressing her dissatisfaction with the assignment of ratings 
for her service-connected chronic abdominal pain and 
hemorrhoids disabilities.  This correspondence was received 
for the file in April 2000, a date not earlier than the one 
currently assigned for the effective date of the grant.  

Based upon the Board's review of the record, it was in June 
1997 that the veteran first attributed her headaches to 
service.  Thus, the RO's assigning an effective date of June 
5, 1997, for the grant of service connection for migraine 
headaches was in accordance with the statute and the 
regulation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.151, 
3.400(b)(2).  The law states that the effective date in a 
claim for compensation (when not filed within one year 
following the veteran's  discharge from service) will be the 
date of claim or date entitlement arose, whichever is later.  
Id.  The later date here is the date the veteran filed her 
claim - June 5, 1997.  

Although the evidence reflects symptoms of headaches prior to 
June 1997, the veteran had to file a claim for service 
connection in order to be granted benefits.  38 U.S.C.A. 
§ 5101(a) (West 1991).  



A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary); see also 38 C.F.R. § 3.151(a) (2002).  Thus, 
the evidence that predates June 5, 1997, would not establish 
an effective date earlier than June 5, 1997, as nothing in 
the record meets the requirements of 38 C.F.R.  §§ 3.1(p) and 
3.155(a) (2002); including and especially the statement 
received from Dr. CW, dated in January 1985.  

The veteran currently maintains that it was her intent 17 
years ago to claim entitlement to service connection for 
headaches and that is the reason she had VA get her medical 
records from Dr. CW.  Under section 3.1(p), a claim is 
defined as " a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  The crux of the matter 
is that medical evidence by itself cannot be considered a 
claim for service connection.  Again, the 1985 letter from 
Dr. CW does not communicate the veteran's intent to claim 
entitlement to service connection for headaches.  See Brannon 
v. West, 12 Vet. App. 32, 35 (1998)(CAVC held that "[t]he 
mere presence of the medical evidence [in the record] does 
not establish an intent on the part of the veteran" to seek 
service connection for a condition).  

The Board finds that her testimony of intent 17 years ago 
does not outweigh the fact that the evidence then of record 
shows a complete void on the issue of headaches and shows 
complete and thorough documentation showing that compensation 
was sought for other claims.  For example, in her letters to 
VA in September and October 1984, the veteran refers to the 
specific claims alleged at that time when directing VA to get 
her medical records to support these claims.  She did not 
allege headaches as a part of the claims.  Again, on none of 
her VA examinations did the veteran indicate having any 
current symptoms of headaches.  A current headache disability 
was not apparent in 1985.  

In sum, the private record from 1985 does not reflect that 
the veteran had the intent to file a claim for service 
connection.  Although the physician noted in the 1985 that 
she received treatment from him for headaches, there was 
nothing in that letter indicating that the veteran had 
intended to file a claim for service connection.  See 38 
C.F.R. § 3.1(p).  This is why the effective date of June 5, 
1997, for the grant of service connection for migraine 
headaches is the correct date.  See 38 C.F.R. § 3.155(a).

When the law is applied to the facts in this case, an earlier 
effective date is not possible.  The RO has, in the judgment 
of the Board, clearly assigned the earliest effective date 
that the veteran can receive for the grant of service 
connection for migraine headaches.  Under the circumstances 
of this case, the Board is unable to grant the benefit sought 
on appeal.  


ORDER

Entitlement to an effective date, prior to June 5, 1997, for 
a grant of service connection for migraine headaches, is 
denied. 


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

